Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 1 of 12 PageID #: 42
                                     ko
                             w googie.com                                         U


                                   rcddit.com                          C—D




                                                                Visit community
r/n iceg uys
Re b 5, 2 (")l '1, 10 : 2 2 A M

If there's any resemblance between him an
Taylor Swift, is that they both play the victim
all the time. This girl's crime? Unfriend him
on FB.
       Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 2 of 12 PageID #: 43
                                     ill
 Facebook               9:54 AM            CZ 58%

                      Harley Swift
< Requests             Messenger
                                               . ......

                  09/16/2017, 6:'37 Pm


       NO ONE CARES.
       HAHAHAHAHAHA YOU ARE
       SUCH A FLOP MAN! IF U
       THINK TSWIFT RUINED YOUR
       LIFEEEE. BOOOOOO! YOU
       DIE BTCH HAHAAHAHAH




Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 3 of 12 PageID #: 44
ICI,:,,~ Venzon              9:56 AM                59% L
                         Facebook User
< Requests                   Facebook


                      08;; )7/2017,11 - 02 AM


             httPs:H
             encyc loped iad ramatic
             Russell Greer
             Attachment Unavailable
             This attachment may have been
             removed or the person who shared it
             may not have permission to share it
             with you.

             You're a fat sack of shit.




  Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 4 of 12 PageID #: 45
 () (2              Q     Q        Aa              Q oC'~                    l~3
Warning if you don't 'date' Russell Greer he will
sue you
48 views

   lip         IPF        ~                           F:+
    2           1         Share        Save       Add to

        christopher lockery
0        No subscribers
                                               SUBSCRIBE


Up next

                              Word Salad
                              christopher lockery -
                              No views




                            Do You Believe In Life
                            After Love?
                            Sukairi -
                            Recommended
Case 3:20-cv-00436 Document 1-5            for you
                                 Filed 05/21/20 Page 5 of 12 PageID #: 46
                                                                            2
V r"11u5 ■ ll       ,1`.
                i                   V-00 HIVI


                              dailymail.00.uk                                x




                      MailOnline
 X                                                                         View
                      FREE - On the App Store




 Utah man sues Taylor Swift after
 her agents 'stonewall' his efforts to
 make music with her
 By Kaileen Gaul For Mailonline
 05:18 EDT 08 Dec 2016, updated 13:48 EDT 08 Dec 2016




       Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 6 of 12 PageID #: 47
Q Files    .e1                         6:36 AM                  @ -i    * 35% (~_- -1►
                            A dailymail.co.uk




                        i
                                                                    tv


 Russell Greer from Salt Lake City blames Swift's
 agents for not forwarding his music to her.

 He believes he is entitled to the singer's
 attention.

 Mr Greer was allegedly told multiple times they,
 Shake It Off songstress had a 'no unsolicited
 ML ADVERTISEMENT :)n policy.



P
-1
                                         ETJ                                    E:11
          Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 7 of 12 PageID #: 48
    tea, ,_,ast
          P     t/vo years I- havc~ beA.-ri can-i_paiqn__i_n_g to §hut
    dowri Kiwi                             by Joshua Conner Moor i —
   forrric,rly of Peres; is- ola, Florida.




Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 8 of 12 PageID #: 49
                        ('301) 512-2052                                         ~

                              Text Message
                              Today '1 :59 PM

     Russel you piece of shit.
     All your information
     including phone, home
     address, work address,
     etc. Will be published to
     the trolls unless you
     unblock me.




     It is Zig.

     Sorenson. Was very
     helpful in providing ri-ie
     everything: I need to
     know.

     Why you deactivate
     your Facebook Russell?


Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 9 of 12 PageID #: 50
                                                                           4~
®.,. Verizon LTE         9:20 AM          Gz 9 81% ~
                   September 24, 2017
                         10:10 PM
                                                       Edit




              Moebius Lipschitz

      C)
                                                 .a.
  Kidd Friend                  Message          More


     About               Photos              Friends


      Featured Albums                          All Albums




Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 10 of 12 PageID #: 51
              Greer                             Rusty
        0+
                                                                 (3
   Adc, t - Jend                           Me-;sage             More



                                 Photos                      Friends



       Featured Aiimms                                         ,A, It   Alb!. ar-



       Photos , NcVir



Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 11 of 12 PageID #: 52
•ui., Verizon LTE           9:19 AM         Cl   Ii   * 81%     ~p
l                     September 25, 2417                 Edit
`+►                        12:08 PM




           Russhole Shitlips Greer
      Is                                               ...
  Add f=riend                     Message              More


       4 • •                 h otos              Fri endg



                L


                LiL

 Case 3:20-cv-00436 Document 1-5 Filed 05/21/20 Page 12 of 12 PageID #: 53
 111                                                  I
